Citation Nr: 1403906	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  11-00 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral Osgood-Schlatter disease.

2.  Entitlement to a disability rating in excess of 10 percent for post-traumatic changes in patella, right knee, status post meniscal repair (on the basis of instability), to include whether a rating reduction from 30 percent to 10 percent was proper.

3.  Entitlement to a disability rating in excess of 30 percent for degenerative joint disease, right knee (on the basis of limitation of motion).

4.  Entitlement to a disability rating in excess of 10 percent for left knee pain and musculoligamentous strain.


REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to October 1991.

This matter comes to the Board of Veterans' Appeals (Board) from February 2010 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran appeared at a hearing before a Veterans Law Judge in November 2011.  A transcript of that hearing is in the Veteran's file.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Board observes that additional VA medical evidnece has been associated with the electronic claims folder since issuance of the statement of the case.  The Veteran has not expressly waived RO review of this evidence.  However, the Board observes that remand for RO consideration of this evidnece is not necessary.  Much of the evidence submitted is duplicative of evidence previously of record.  Moreover, the additional evidence contains no new evidence showing that the Veteran has Osgood Schlatter.  To the extent that the additional evidence may contain information pertinent to the evaluation of the Veteran's service-connected knee disabilities, the matter of entitlement to higher evaluations for these disabilities is addressed in the Remand below.  As the information provided without a waiver was duplicative of, or of such a similar nature to, other evidence of record, the Board finds that a waiver is not necessary as the evidence does not have a separate bearing on the issue decided herein.  See 38 C.F.R. § 20. 1304(c). 

The issues of entitlement to a disability rating in excess of 10 percent for post-traumatic changes in patella, right knee, status post meniscal repair (on the basis of instability), to include whether a rating reduction from 30 percent to 10 percent was proper; entitlement to a disability rating in excess of 30 percent for degenerative joint disease, right knee (on the basis of limitation of motion); and entitlement to a disability rating in excess of 10 percent for left knee pain and musculoligamentous strain are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has bilateral Osgood-Schlatter Disease that was incurred in, aggravated by, or otherwise related to a disease, injury, or event in service.


CONCLUSION OF LAW

Bilateral Osgood-Schlatter Disease was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2013).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom., Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

In this case, the Board finds that a VCAA letter dated in January 2010 fully satisfied the notice requirements of the VCAA, and that the Veteran's claim was initially adjudicated in March 2010.  Thus, the Veteran was provided timely VCAA notice.

Moreover, the Board further finds that the Veteran and his representative have demonstrated actual knowledge of the pertinent requirements to substantiate the issues on appeal.  It is particularly salient to the Board in this regard that during his Board hearing, the Veteran's representative chose not to address the Osgood-Schlatter claim directly.  The Veteran recognized that the medical evidence did not document a diagnosis of this disability and his representative noted that additional documentary evidence would be submitted to support the claim.  However, no additional evidence has been submitted.  It is also clear from the lay statements provided by the Veteran that he understood the type of evidence that would be most helpful to his claim on appeal.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010). Based on the communications to the Veteran and the arguments raised by the Veteran and his representative, they have demonstrated actual knowledge of the requirements for substantiating the claims and it is reasonable to expect that the Veteran understands what is needed to prevail. Thus, the Board finds that no prejudice results in proceeding with adjudication of the Veteran's claim. Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  Moreover, the Veteran and his representative have demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA and private medical records are in the file. The Board finds no indication that other available, outstanding, relevant records exist.  Therefore, the Board concludes that all records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  

With regard to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  The Veteran was provided a VA examination in connection with this claim in October 2010.  The Board notes that the October 2010 VA examiner reviewed the claims file, conducted the appropriate diagnostic tests and studies, and noted the Veteran's assertions.  The Board finds the examination report and opinion to be thorough and complete.  As such, the Board finds the October 2010 VA compensation and pension examination report and opinion sufficient upon which to base a decision with regard to this claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection Claim

      A.  Law and Regulations

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

      B.  Analysis

The Veteran has previously been awarded service connection for several disabilities affecting his knees-namely, degenerative joint disease with limitation of motion, musculoligamentous strain, post traumatic changes in patella status post meniscal repair, and patella avulsion with infrapatellar ligamentous injury.  The Veteran presently asserts that service connection should be awarded for bilateral Osgood-Schlatter Disease.  After a careful review of the evidence, the Board finds that service connection for bilateral Osgood-Schlatter Disease is not warranted, as the Veteran does not have a diagnosis of bilateral Osgood-Schlatter Disease.

The Veteran's service treatment records are negative for bilateral Osgood-Schlatter Disease; similarly, the post-service VA and private treatment records are negative for bilateral Osgood-Schlatter Disease.

In connection with his claim, the Veteran was afforded a VA compensation and pension examination in October 2010.  The examiner reviewed the Veteran's service treatment records, private treatment records, and VA treatment records.  The examiner performed an examination and took X-rays.  The examiner remarked that he was unable to find any specific complaints, treatment, or diagnosis of Osgood-Schlatter disease while the Veteran was on active duty.  At the current time, the examiner was unable to find any signs or symptoms consistent with Osgood-Schlatter disease.  The doctor said that the Veteran did not have any significant boy abnormalities over the tibial tubercle which would be consistent with Osgood-Schlatter.  Also, the examiner stated that on lateral X-ray of the bilateral knees, there were no radiographic signs consistent with Osgood-Schlatter disease.  Additionally, he was unable to demonstrate any type of tenderness over the tibial tubercle.  As such, it was his opinion that the Veteran did not have Osgood-Schlatter disease.

Ultimately, the Board finds that the most persuasive evidence of record is the October 2010 VA examination report.  On that report, the examiner interviewed the Veteran, considered his history, noted the treatment records, performed tests, and then opined that the Veteran did not have Osgood-Schlatter Disease.  Further, he explained the specific observations which led him to conclude that the Veteran does not have Osgood-Schlatter Disease.  There is no other medical evidence which alludes to a current diagnosis of Osgood-Schlatter Disease.  Thus, it is concluded that there is no competent evidence of a current disability consisting of Osgood-Schlatter Disease.

The initial criterion to establish service connection is competent evidence of the disability claimed.  See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability."); Hicks v. West, 12 Vet. App. 86, 89 (1998); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

By "disability" is generally meant "an impairment in earnings capacity resulting from such diseases and injuries and their residual conditions in civil occupations."  38 C.F.R. § 4.1; see Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (Citing with approval VA's definition of "disability" in 38 C.F.R. § 4.1 and "increase in disability" in 38 C.F.R. § 3.306(b)); Felden v. West, 11 Vet. App. 427, 431 (1998); see also Leopoldo v. Brown, 4 Vet. App. 216, 219 (1993) (A "disability" is a disease, injury, or other physical or mental defect.").

The evidence establishes that the Veteran clearly experiences pain.  Unfortunately, the Court has held that the manifestation of pain or discomfort alone, without an underlying diagnosed malady or condition, cannot constitute a specific disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Here, service connection is already in effect for numerous diagnosed disabilities of both knees.   Without a current diagnosis of Osgood-Schlatter Disease, service connection cannot be established for an additional bilateral knee disability consisting of Osgood-Schlatter Disease.

The Board has considered the Veteran's statements and acknowledges that the Veteran is competent to diagnose and report on simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  However, in this case, the Board finds that the Veteran's assertions are outweighed by the conclusions of the October 2010 VA examiner.  Although the Veteran is competent to report experiencing pain in his bilateral knees, the medical evidence of record shows that he has multiple knee diagnoses, and he has not been shown to have the medical training necessary to provide or differentiate between these medical diagnoses.  Conversely, the October 2010 VA examiner had the medical training necessary to perform a proper examination, and the VA examiner did not find evidence of Osgood-Schlatter Disease.

In short, the preponderance of evidence is against granting service connection for bilateral Osgood-Schlatter Disease, and there is no doubt to be resolved. 


ORDER

Service connection for Osgood-Schlatter Disease is denied.


REMAND

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion when it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  The Court has held that, where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

The Veteran was last afforded an examination for his bilateral knee disabilities, in October 2010; it appears that his disability has increased in severity since that time.  During the Veteran's November 2011 Board hearing, he stated that he had just had surgery on his left knee.  He additionally essentially asserted that his right knee symptoms had increased in severity since his last VA examination in October 2010.

In light of the Veteran's competent testimony regarding an increase in his bilateral knee symptomatology, the Veteran should be afforded an examination to determine the current severity of his bilateral knee disabilities.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

Accordingly, the case is REMANDED for the following action:

1.  Ascertain if the Veteran has received any VA, non-VA, or other medical treatment for his bilateral knee disabilities that is not evidenced by the current record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records not currently on file.  The RO/AMC must then obtain these records and associate them with the claims folder.  In particular, obtain the records pertaining to the recent left knee surgery the Veteran mentioned in his November 2011 Board hearing.

2.  After all records and/or responses received from each contacted entity have been associated with the claims file, or a reasonable time period for the Veteran's response has expired , arrange for the Veteran to undergo a VA examination to determine the current severity of his service-connected left and right knee disorders.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should describe all pertinent symptomatology associated with the Veteran's left and right knee disorders and should provide the following information:  

a. The examiner should specifically state range of motion findings using a goniometer, and indicate on the examination report that a goniometer was used;

b.  The examiner should comment on whether this disability exhibits weakened movement, excess fatigability, incoordination, or pain on use attributable to the service-connected left knee (if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to these symptoms);

c.  The examiner should discuss whether pain significantly limits functional ability during flare-ups or following repeated use (these determinations should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups); and

d. The examiner should opine should describe the severity of the Veteran's subluxation or lateral instability of the left and right knee.

e. The examiner should indicate if replacement of either knee is medically indicated.

3.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim based on consideration of all of the evidence received since the claim was last adjudicated.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


